Exhibit 10.34

 

EXECUTION COPY

 

AMENDMENT, dated as of November 26, 2010 (this “Amendment”), to the ING USA
Participation Agreement, dated as of March 31, 2009 (the “Participation
Agreement”), by and among ING USA Annuity and Life Insurance Company (“Seller”),
an insurance company organized under the laws of Iowa, ING Support Holding B.V.
(“Buyer”), a private company with limited liability organized under the laws of
the Netherlands and having its principal place of business in Amsterdam, and ING
Groep N.V. (“Guarantor”), a company with limited liability organized under the
laws of the Netherlands and having its principal place of business in Amsterdam.

 

RECITALS:

 

A.        WHEREAS, Buyer and Guarantor are parties to the ING USA Annuity and
Life Insurance Company Facility Agreement, and at the request of the State
propose to enter into a Master Amendment Agreement to Illiquid Assets Back-up
Facility Agreements, dated November 26, 2010 (the “Master Amendment”), that will
amend certain terms of the ING USA Annuity and Life Insurance Company Facility
Agreement, including the State’s payment obligations thereunder; and

 

B.         WHEREAS, pursuant to Section 6.2 of the Participation Agreement,
Buyer has requested Seller to consent to the Master Agreement, and Buyer and
Guarantor have also requested Seller to enter into this Amendment in connection
with the Master Amendment;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.         Consent to Master Amendment.  Seller hereby consents to the Master
Amendment.

 

2.         Amendment to Section 2.1(b)(ii)(B).  Section 2.1(b)(ii)(B) of the
Participation Agreement is hereby amended in its entirety to read as follows:

 

“(B)      The installments will be increased with a gross up amount representing
the Effective Federal Funds Rate (for the avoidance of doubt, applying compound
interest) over such amount calculated over the period from and including the
25th of January to but excluding the relevant Distribution Date, provided that
the Effective Federal Funds Rate applicable to the period starting five Business
Days prior to the relevant Distribution Date will be the Effective Federal Funds
Rate which is published on the fifth Business Day prior to such Distribution
Date.”

 

3.         Amendment to Section 9.1(a).  Section 9.1(a) of the Participation
Agreement is hereby amended in its entirety to read as follows:

 

“(a)      If during any Calculation Period Seller received or receives a
Distribution, Seller shall (i) accept, and from and after the Cut-Off Date, hold
Buyer’s Proportion of such Distribution for the account and sole benefit of
Buyer, (ii) from and

 

--------------------------------------------------------------------------------


 

after the Cut-Off Date have no equitable or beneficial interest in Buyer’s
Proportion of such Distribution and (iii) deliver Buyer’s Proportion of such
Distribution (free of any withholding, setoff, recoupment, or deduction of any
kind except as required by law), no later than 12:00 noon (New York City time),
on the first Business Day following the State Instalment Announcement Date (as
such term is defined in the Master Amendment) (each such date, a “Distribution
Date”).  Seller shall pay compound interest on such Distribution payment at the
Effective Federal Funds Rate for the period from (and including) the day on
which such payment was or is actually received by Seller to (but excluding) the
day such payment is actually paid to Buyer (calculated on an actual/360 basis)
provided that the Effective Federal Funds Rate (as used in the calculation of
the Interest Amount for any given date) applicable to the period starting five
Business Days prior to the relevant Distribution Date will be the Effective
Federal Funds Rate which is published on the fifth Business Day prior to such
Distribution Date.  Notwithstanding anything in this Agreement to the contrary,
any interest accrued on any Security up to but excluding the Cut-off Date,
regardless of when such interest is paid by the Obligor, will not be required to
be paid to the Buyer and any principal payable on any Security through and
including the Cut-off Date will not be required to be paid to the Buyer.”

 

4.                                  Amendment to Section 13.4.  Section 13.4 of
the Participation Agreement is hereby amended in its entirety to read as
follows:

 

“13.4.   Seller shall appoint ING Investment Management LLC to service the
Designated Securities Pool (the “Servicer”) and to perform the duties of Seller
pursuant to Sections 9, 11 and 13 of this Agreement, which duties, for avoidance
of doubt, shall include assisting Buyer and Guarantor with the preparation and
delivery of the assurance report provided for in clause 7.6 of the ING USA
Annuity and Life Insurance Company Facility Agreement.  The servicing of the
Designated Securities Pool shall at all times be performed by an Entity other
than Seller or any Entity controlled by Seller and may only be delegated to a
party other than the Servicer with the prior written consent of the Majority
Holders (as defined above).”

 

5.                                    Amendment to Annex A.  Annex A is hereby
amended by changing the amounts opposite Cusip 41161PJL8 in the columns Original
Face ($) and Current Face ($) to $30,000,000.00 and 3,238,710.51, respectively,
and changing the amounts opposite “Total” in the columns Original Face ($) and
Current Face ($) to $2,917,255,32.68 and $1,608,716,818.71, respectively.

 

6.                                  Definitions.  Capitalized terms used and not
defined herein shall have the meanings specified in the Participation Agreement.

 

7.                                    Effectiveness.  This Amendment shall be
effective immediately upon its execution by each of the parties hereto.  This
Amendment shall not constitute an amendment or waiver of any other provision of
the Participation Agreement not expressly referred to herein, or consent to any
other amendment of the ING USA Annuity and Life Insurance Company Facility
Agreement not expressly referred to in the Master Amendment.  Except as
expressly amended hereby, the provisions of the Participation Agreement are and
shall remain in full force and effect.   For the avoidance of doubt, this
Amendment shall not affect the calculation of any amount that was payable under
the Participation Agreement prior to the date hereof.

 

-2-

--------------------------------------------------------------------------------


 

8.                                    Governing Law.  THIS AMENDMENT, THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AND ANY CLAIM OR CONTROVERSY
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AMENDMENT OR THE
TRANSACTION (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL IN ALL RESPECTS BE
GOVERNED BY AND INTERPRETED, CONSTRUED AND DETERMINED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISION THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION).

 

9.                                    Counterparts; Telecopies.  This Amendment
may be executed in multiple counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument. 
Transmission by telecopier, facsimile or other form of electronic transmission
of an executed counterpart of this Amendment shall be deemed to constitute due
and sufficient delivery of such counterpart.  Each fully executed counterpart of
this Amendment shall be deemed to be a duplicate original.

 

[signature pages follows]

 

-3-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this instrument as of the
day and year first above written.

 

 

ING USA ANNUITY AND LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By: /s/

Boyd G. Combs

 

Name:

Boyd G. Combs

 

Title:

 

 

 

 

 

 

 

 

ING SUPPORT HOLDING B.V.

 

 

 

 

 

 

 

 

 

 

By: /s/

 

Johannes D. Wolvius

/s/

Peter G. van der Linde

 

Name:

 

J. D. Wolvius

 

P. G. van der Linde

 

Title:

 

 

 

legal counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

ING GROEP N.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: /s/

 

Johannes D. Wolvius

/s/

Peter G. van der Linde

 

Name:

 

J. D. Wolvius

 

P. G. van der Linde

 

Title:

 

 

 

legal counsel

 

-4-

--------------------------------------------------------------------------------